          Case 1:20-cr-00653-RA Document 50
                                         49 Filed 03/31/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 31, 2021
                                                                            Application granted. The status conference is
BY ECF                                                                      adjourned to May 3, 2021 at 12:00 p.m.
The Honorable Ronnie Abrams                                                 Time is excluded until May 3, 2021, under
United States District Judge                                                the Speedy Trial Act, pursuant to 18 U.S.C.
Southern District of New York                                               Section 3161 (h)(7)(A).
40 Foley Square
New York, New York 10007                                                    SO ORDERED.

       Re:     United States v. Rasulov, et al., 20 Cr. 653 (RA)            ______________________
                                                                            Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                          March 31, 2021

         On December 16, 2020, the Court held an arraignment and initial conference in this case
and scheduled a status conference for February 26, 2021, at 2:00 p.m. On February 22, 2021, the
Court granted the parties’ joint request to adjourn the status conference to April 2, 2021. Since the
initial conference, the Government has produced voluminous discovery to the defendants and has
engaged in disposition discussions with defense counsel. Defense counsel has informed the
Government that additional time to review the discovery and engage in these discussions would
be helpful, and the Government shares in that view. Accordingly, the parties respectfully request
that the Court adjourn the status conference for approximately 30 days to allow the defendants and
their counsel to continue their review of discovery and the parties to continue their discussions.

         Because the purpose of this adjournment is to permit the defendants time to continue to
review the discovery in this case and to facilitate disposition discussions among the parties, the
parties jointly submit that the ends of justice served by this continuance outweigh the interests of
the defendants and the public in a speedy trial, and request that time be excluded under the Speedy
Trial Act from April 2, 2021 to the new date for a status conference set by the Court. I have
discussed this request with counsel for each defendant affected by the proposed adjournment, and
all of them have informed me that they join in this request.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for
                                                      the Southern District of New York

                                                 By: ____________________________
                                                     Thane Rehn
                                                     Cecilia Vogel
                                                     Assistant United States Attorneys
                                                     (212) 637-2354


cc: Defense counsel of record (via ECF)
